      Case 1:20-cv-02256-JPC Document 20 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KAREEM NISBETT, Individually and on           ECF CASE
behalf of all other persons similarly
situated,
                                              No.: 1:20-cv-02256-JPC
               Plaintiff,

       v.

HEMPED NYC LLC AND HEMPED
NYC ON ORCHARD LLC,

               Defendants.


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       With Defendant having not filed an Answer or a Summary Judgment Motion,

Plaintiff hereby voluntarily dismisses this action without prejudice as to all Defendants

under Fed. R. Civ. P. 41(a)(1)(A)(i) and shall bear his own fees and costs.

Dated: December 29, 2020
       New York, New York



                               s/ Christopher H. Lowe
                               Christopher H. Lowe
                               LIPSKY LOWE LLP
                               420 Lexington Avenue, Suite 1830
                               New York, New York 10170-1830
                               chris@lipskylowe.com
                               212.392.4772
                               Attorneys for Plaintiff
